IN THE SUPREME COURT OF THE STATE OF NEVADA


                     NORAMCO, INC.,                                        No. 83697
                                   Petitioner,
                                          vs.
                     THE EIGHTH JUDICIAL DISTRICT
                     COURT OF THE STATE OF NEVADA,                               FILED
                     IN AND FOR THE COUNTY OF
                     CLARK; AND THE HONORABLE                                    JAN 1 9 2022
                     JOANNA KISHNER, DISTRICT                                 ELIZABETH A. BROWN
                                                                            CLERK e UPREME COURT
                     JUDGE,                                                SY
                                   Respondents,                                  DEPUTY CLERK

                                         and
                     THE STATE OF NEVADA,
                                   Real Party in Interest.

                                        ORDER DISMISSING PETITION

                                Pursuant to the stipulation of the parties, and cause appearing,
                     this matter is dismissed. The parties shall bear their own costs and
                     attorney fees. NRAP 42(b).
                                It is so ORDERED.




                                                       CLERK OF THE SUPREME COURT
                                                       ELIZABETH A. BROyr

                                                       BY:                   f



                     cc:   Hon. Joanna Kishner, District Judge
                           Peel Brimley LLP/Henderson
                           Attorney General/Carson City
 SUPREME COURT             Eglet Adams
      OF
    NEVADA                 Eighth District Court Clerk
CLERK'S ORDER

 (0) 1947 ..1.401D
                                                                                        ?- 0111.3.60